Name: Commission Regulation (EEC) No 846/76 of 9 April 1976 amending the common quality standards for peaches
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 10 . 4. 76 No L 96/31Official Journal of the European Communities COMMISSION REGULATION (EEC) No 846/76 of 9 April 1976 amending the common quality standards for peaches Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Sole Article THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2482/75 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas the common quality standards for peaches were laid down in Council Regulation No 23 of 4 April 1962 (3), and amended by Commission Regula ­ tion No 51 /65/EEC (4) ; whereas a quality class ' III ' was defined by Council Regulation No 211 /66/EEC of 14 December 1966 (5) ; Whereas major changes have taken place in peach marketing techniques ; whereas the common quality standards should be altered to take account of the new techniques ; Point 3 of Chapter V B 'Packaging of Annex II/4 to Council Regulation No 23 is hereby amended to read as follows : 3 . In the case of Classes I and II ,  in one or two layers, or  in not more than four layers if the fruit is packed in rigid cellular trays such that it does not rest on fruit in the layer below. Packages must be free from any foreign bodies.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 April 1976 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No L 118 , 20 . 5 . 1972, p . 1 . 2 ) OJ No L 254, 1 . 10 . 1975, p . 3 . (3 ) OJ No 30, 20 . 4 . 1962, p . 965/62 . (4 ) OJ No 55, 3 . 4. 1965, p . 793/65 . (5 ) OJ No 233, 20 . 12 . 1966, p . 3939/66 .